Title: To Alexander Hamilton from James Gunn, [18 December 1800]
From: Gunn, James
To: Hamilton, Alexander



[Washington, December 18, 1800]
D. Sir,

I presume some of your friends will present you with a copy of the French Convention. The thing is detestable—The Independance of our country humbled to the dust.
The President this day nominated Mr. Jay Chief Justice —Mr. Elsworth resigned. Mr. Jay having once declined the office of Chief Judge it is no compliment to re-appoint him to that office, nor was it decent to wound the feelings of Judge Patterson. Either Judge Patterson, or Genl. Pinckney ought to have been appointed, But both those worthies are your friends.
Jefferson and Burr, as yet, have an equal vote, and it is genly. believed they will each have Seventy-Three votes. It is probable that the Federalists will have to Choose among Rotten Apples.
Yours Sincerely

James Gunn
Washington Decr. 18th. 1800
Genl. Hamilton.
 